Citation Nr: 0506448	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  00-12 632	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for a back disability, 
bilateral hip disorder, bilateral knee disorder, bilateral 
ankle disorder, hypertension, type-II diabetes, bilateral 
foot disorder, bilateral shoulder disorder, bilateral hand 
disability, neck disorder, defective vision, poor circulation 
of the feet, residuals of a right inguinal herniorrhaphy, 
anxiety disorder with depression, gout, heart disorder, 
tinnitus, hearing loss, high cholesterol, protein in the 
urine, and residuals of a head injury.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from May 1971 to September 
1981 and May 1, 1992, to May 9, 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

This appeal, aside from the issues of entitlement to service 
connection for high cholesterol and protein in urine, 
requires additional development, as discussed in the Remand 
portion of this decision.  


FINDING OF FACT

High blood cholesterol in the blood and protein in the urine 
are laboratory findings, and neither is considered a 
disability or disease for VA purposes in the absence of 
underlying organic abnormality.  


CONCLUSION OF LAW

High blood cholesterol and protein in the urine are not 
disabilities for which service connection can be granted.  
38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a February 2002 letter, the RO advised the veteran of the 
VCAA and its effect on his claims.  In addition, the veteran 
was advised, by virtue of multiple detailed supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claims, and that the SSOCs issued by the RO 
clarified what evidence would be required for a grant of his 
claims.  Further, the claims file reflects that the March 
2003 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to the claims adjudicated in this decision 
has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of the claims 
adjudicated below.  Thus, for these reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims 
adjudicated below, under the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding the 
issues adjudicated in this decision for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The U.S. Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

II.  Legal Criteria/Analysis

In brief summary, the RO has acknowledged National Guard and 
VA medical records in the file which have shown laboratory 
test results indicating the presence of an elevated level of 
cholesterol in the veteran's blood, and protein in his urine.  
The record does not document, and the veteran has not 
contended, that he has specific disabilities which have 
caused, or are manifested by, those findings. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992 

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of:  (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Applying the legal criteria above to the facts of his case, 
the Board notes that in order to prevail on a claim for 
service connection, the controlling legal criteria clearly 
require that there be a current disability.  See Rabideau, 
Brammer, supra; see also 38 U.S.C.A. §§ 101(16), 105(a).  
High blood serum cholesterol and protein in the urine do not 
represent such "disability" as contemplated by the 
controlling legal criteria, but instead are perhaps best 
characterized as mere laboratory findings, and are not, in 
and of themselves, disabilities.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996).


ORDER

Entitlement to service connection for high blood cholesterol 
and protein in the urine is denied. 


REMAND

The record contains a DD Form 214 which reflects a period of 
active service from January 17, 1989, to August 31, 1998.  
However, another DD Form 214 of record indicates the veteran 
entered a period of active duty on May 1, 1992, and was 
released from active duty on May 9, 1992, and that such duty 
was "federalized" service in support of Operation Garden 
Plot.

In a February 2000 rating decision, April 2000 statement of 
the case, and October 2000 supplemental statement of the 
case, the RO considered the brief period of duty in May 1992 
as a period of active duty, but did not consider any of the 
other duty from January 17, 1989, to August 31, 1998, as 
active duty.  It is unclear from subsequent adjudications 
whether the RO viewed any of the veteran's service from 
January 17, 1989, to August 31, 1998, aside from that 
rendered from May 1, 1992, to May 9, 1992, as active duty.  

Review of the service medical records from the veteran's 
service from January 17, 1989, to August 31, 1998, reveals 
treatment for or evidence of several, if not all, of the 
disabilities for which service connection has been claimed.  
Thus, the exact nature of the veteran's duty during that 
period of time is crucial to the adjudication of this case.  
Review of the transcript from the veteran's October 2000 
hearing indicates he stated that he had a "full-time" job 
with the California National Guard and wore a military 
uniform during the time period in question.  Also of record 
is a copy of the veteran's retirement orders.  While this 
document and the veteran's testimony provide some insight as 
to the nature of the veteran's service from January 1989 to 
August 1998, the exact nature of this service is unclear 
given the record currently before the Board.  Therefore, the 
veteran's complete service personnel file will be requested 
upon remand.  To the extent these records document additional 
qualifying military service for the purposes of receipt of VA 
service-connected disability compensation, the RO will be 
requested to schedule the veteran for VA examinations to 
obtain further documentation necessary for the adjudication 
of the veteran's claims.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran 
when further action is required on his part. 

1.  The RO should obtain the complete service 
personnel records.  These records should be 
reviewed to determine whether, in addition to 
that provided from May 1, 1992, to May 9, 
1992, any of the veteran's service from 
January 17, 1989, to August 31, 1998, 
constituted active duty.  Any official 
document reflecting an official order to 
active duty at any time during that period 
should be identified.  If any of the service 
during the period from January 17, 1989, to 
August 31, 1998, can be characterized as 
active duty for training (i.e., ADT or 
ACDUTRA) or inactive duty training (IADT), 
this fact should also be documented as to 
each separately identifiable period of 
service.  If it is determined by the RO that 
review of the veteran's service personnel 
records does not reveal any period of 
additional active duty, the meaning of the DD 
Form 214 reflecting active duty from January 
17, 1989, to August 31, 1998, should be 
clarified or otherwise distinguished. 

2.  To the extent the investigation above 
results in the conclusion that, for the time 
between January 17, 1989, to August 31, 1998, 
there are additional periods of qualifying 
military service for the purposes of receipt 
of VA service-connected disability 
compensation, the veteran should be scheduled 
for any VA examinations deemed necessary to 
determine whether the disabilities for which 
service connection is claimed are 
etiologically related to any such additional 
qualifying military service.  

3.  If the adjudication above does not result 
in a complete grant of all benefits sought by 
the veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


